Case: 19-60789     Document: 00516331145         Page: 1    Date Filed: 05/24/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 24, 2022
                                  No. 19-60789                          Lyle W. Cayce
                                                                             Clerk

   Josue Esteban Cardona-Franco,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 680 296


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Josue Esteban Cardona-Franco, an El Salvadoran citizen, applied for
   asylum and withholding of removal based on claims he was targeted by gangs
   for his religious activities. Disbelieving Cardona-Franco’s story, an
   immigration judge (IJ) denied his application. After the Board of Immigration
   Appeals (BIA) dismissed his appeal and denied reconsideration, Cardona-
   Franco filed two petitions seeking our review. We deny them.
Case: 19-60789        Document: 00516331145              Page: 2       Date Filed: 05/24/2022




                                          No. 19-60789


                                               I.
           In July 2016, Cardona-Franco admitted to an IJ that he was removable
   because he had unlawfully entered the United States in November 2015. See
   8 U.S.C. § 1182(a)(6)(A)(i). Age seventeen at the time, Cardona-Franco was
   released to his sister, Karla, 1 a lawful permanent resident of the United
   States. He applied for asylum and withholding of removal in January 2018,
   claiming he and his twin brother were targeted for their faith by El Salvadoran
   gangs. In May 2018, he was found ineligible for asylum by the United States
   Citizenship and Immigration Services (USCIS), which referred his case to an
   IJ. At hearings in February and March 2019, Cardona-Franco testified about
   his evangelizing activities and incidents of gang persecution. Karla also
   testified.
           The IJ denied Cardona-Franco’s applications. She found neither
   Cardona-Franco nor Karla credible. Alternatively, she concluded Cardona-
   Franco failed to show he had suffered, or had a well-founded fear of, religious
   persecution. The IJ also denied his request for humanitarian asylum.
           Cardona-Franco appealed to the BIA on various grounds. He also
   submitted new evidence, including copies of two USCIS letters concerning
   his brother’s September 2018 grant of asylum.
           The BIA declined to consider the new evidence and dismissed
   Cardona-Franco’s appeal. It added that, even construing his submission as a
   motion to remand to consider that evidence, Cardona-Franco failed to show
   that he could not have submitted the evidence to the IJ or that it would likely



           1
              Karla Cecilia Cardona de Cardona (Karla), the petitioner’s sister and guardian,
   testified on his behalf before the IJ. Clara Noemi Cardona (Clara) is the petitioner’s other
   sister, whom he claims was with him during one of the attacks on his family outside their
   church in El Salvador.




                                                2
Case: 19-60789       Document: 00516331145          Page: 3    Date Filed: 05/24/2022




                                     No. 19-60789


   change the outcome. The BIA also affirmed the IJ’s adverse credibility
   finding. Finally, the BIA rejected Cardona-Franco’s claim that the IJ’s
   alleged bias denied him due process of law.
          On October 21, 2019, Cardona-Franco timely petitioned for our
   review. The same day, he filed a motion to reconsider with the BIA raising
   various issues including the new evidence. Two days later, the BIA notified
   Cardona-Franco that his motion had been rejected and was being returned
   for correction because it did not include either the required fee or a fee-waiver
   request. The notice clarified that the BIA’s action “does not extend the
   original strict time limit” for filing the motion. Nonetheless, Cardona-Franco
   refiled the corrected motion to reconsider nine days late, along with a motion
   to accept the late filing.
          The BIA denied Cardona-Franco’s motion to reconsider as untimely.
   Alternatively, the BIA reaffirmed the IJ’s decision, concluding that Cardona-
   Franco had shown no error and also that the “new” evidence about his
   brother’s asylum would not likely change the outcome. On May 11, 2020,
   Cardona-Franco timely filed with this court a second petition for review, this
   time challenging the BIA’s denial of his motion to reconsider.
                                         II.
          In reviewing BIA decisions, we consider the IJ’s reasoning insofar as
   the BIA’s decision incorporated it. Qorane v. Barr, 919 F.3d 904, 909 n.1 (5th
   Cir. 2019) (citation omitted). We review the BIA’s legal conclusions de novo
   and its fact findings for substantial evidence. See Pena Oseguera v. Barr, 936
   F.3d 249, 250 (5th Cir. 2019) (citation omitted). We will “not reverse the
   BIA’s factual determinations unless we find not only that the evidence
   supports a contrary conclusion, but that the evidence compels it.” Iruegas-
   Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017) (citation omitted)
   (emphasis omitted).




                                          3
Case: 19-60789      Document: 00516331145           Page: 4     Date Filed: 05/24/2022




                                     No. 19-60789


          Our jurisdiction to review final orders of removal “encompasses
   review of decisions refusing to reopen or reconsider such orders.” Mata v.
   Lynch, 576 U.S. 143, 147 (2015); see 8 U.S.C. § 1252(b)(6). “Motions to
   reopen deportation proceedings are disfavored, and the party seeking relief
   has a heavy burden.” Mendias-Mendoza v. Sessions, 877 F.3d 223, 226 (5th
   Cir. 2017) (internal quotation marks omitted). We review the denial of a
   motion to reopen for abuse of discretion. Ibid. Under this “highly
   deferential” standard of review, we “must affirm the BIA’s decision as long
   as it is not capricious, without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach.” Hernandez v. Lynch, 825 F.3d 266, 268 (5th Cir. 2016) (citation
   omitted).
                                         III.
          Cardona-Franco’s first petition raises several claims, all of which fail.
                                          A.
          First, Cardona-Franco argues the BIA erred by not taking notice of the
   agency decision granting his brother asylum. Had the BIA done so, he claims,
   it would have ruled that treating his application differently from his brother’s
   was “arbitrary and capricious.” We lack jurisdiction to consider this
   argument because Cardona-Franco has not exhausted it. See 8 U.S.C.
   § 1252(d)(1).
          Cardona-Franco raised this argument concerning his brother’s
   asylum grant for the first time in his motion to reconsider. He did not raise
   the argument initially before the BIA, despite the fact that he was in
   possession of the pertinent documents. He therefore failed to exhaust the
   argument. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009) (“[A]n issue
   raised for the first time in a motion for reconsideration that could have been




                                           4
Case: 19-60789        Document: 00516331145        Page: 5    Date Filed: 05/24/2022




                                    No. 19-60789


   raised earlier has not been properly presented to the BIA” and therefore
   “does not satisfy § 1252(d)’s exhaustion requirement.”).
                                         B.
          Next, Cardona-Franco argues the IJ’s bias denied him due process.
   Due process is denied if an IJ reveals “such pervasive bias and
   prejudice . . . by otherwise judicial conduct as would constitute bias against a
   party.” Matter of Exame, 18 I & N Dec. 303, 306 (BIA 1982). An applicant
   must prove bias. Wang v. Holder, 569 F.3d 531, 540-41 (5th Cir. 2009). An
   IJ’s conduct at a hearing is “very rare[ly]” evidence of bias—only when an
   IJ’s “hostility [is] due to extrajudicial sources” or the IJ shows “a deep-
   seated favoritism or antagonism that would make fair judgment impossible.”
   Ibid. (citing Liteky v. United States, 510 U.S. 540, 555 (1994)). But “displays
   of temper” like “expressions of impatience, dissatisfaction, annoyance and
   even anger” are not themselves evidence of bias. Ibid. (quoting Liteky, 510
   U.S. at 555–56).
          Cardona-Franco fails this exacting standard. Describing the IJ’s
   questioning as “aggressive,” he claims the IJ was functioning not as a neutral
   arbiter but as an adversary. We disagree. The IJ is authorized to interrogate,
   examine, and cross-examine an applicant. 8 U.S.C. § 1229a(b)(1); Calderon-
   Ontiveros v. INS, 809 F.2d 1050, 1052 n.1 (5th Cir. 1986). Though the record
   shows the IJ asked many questions, it does not show “obvious bias.” See
   Wang, 569 F.3d at 540–41 (remarks during trial ordinarily not evidence of
   bias). The IJ occasionally questioned Cardona-Franco about his religious
   activities, but only because those activities were the basis for his claims.
   Those questions evince no hostility to Cardona-Franco’s faith. Indeed, the
   judge overruled the government’s objections to Cardona-Franco’s testimony
   about evangelizing gang members and gave him time to formulate his
   responses. In sum, Cardona-Franco has not pointed to record evidence




                                          5
Case: 19-60789      Document: 00516331145           Page: 6     Date Filed: 05/24/2022




                                     No. 19-60789


   showing the IJ’s “hostility due to extrajudicial sources” or “a deep-seated
   favoritism or antagonism that would make fair judgment impossible.” Wang,
   569 F.3d at 540–41. We see no basis for disturbing the BIA’s rejection of his
   due process claim. Singh v. Garland, 20 F.4th 1049, 1055 (5th Cir. 2021).
                                          C.
          Cardona-Franco next argues that the BIA erred in affirming the IJ’s
   adverse credibility determination.
          An IJ may assess credibility based on inconsistencies between an
   applicant’s testimony and prior statements, even if they do not go to the heart
   of an applicant’s claim. Ghotra v. Whitaker, 912 F.3d 284, 289 (5th Cir. 2019)
   (noting great discretion afforded to IJs in making credibility calls); Wang, 569
   F.3d at 538–39 (same). “Neither an IJ nor the BIA is required to accept a
   petitioner’s ‘explanation for the plain inconsistencies in [his] story.’”
   Morales v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017) (citation omitted). The
   IJ’s overall credibility determination will be upheld even where the court
   “doubt[s] the propriety of some of the credibility findings . . . [if] the outcome
   would not differ had the IJ not considered [the other credibility findings].”
   Avelar-Oliva v. Barr, 954 F.3d 757, 767 (5th Cir. 2020) (citation omitted); see
   also Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006).
          The IJ found Cardona-Franco not credible. She found his vague
   answers about recent events in the United States inconsistent with his
   detailed knowledge of more remote events in El Salvador. She cited his
   evasive testimony when questioned about his gun arrest. And she was not
   satisfied with his accounts of his evangelism because Cardona-Franco gave
   “repeated vague testimony” and could not answer direct questions about his
   activities. The IJ also found it “anomalous” that Cardona-Franco could not
   remember when exactly his other sister, Clara, left El Salvador, “given that
   the date fell [within the July through October 2015] time period that he




                                           6
Case: 19-60789        Document: 00516331145              Page: 7      Date Filed: 05/24/2022




                                         No. 19-60789


   exhaustively described in his testimony.” The IJ noted that Cardona-
   Franco’s testimony that Clara was with him during a gang-related threat in
   July 2015 conflicted with Karla’s testimony that Clara left El Salvador in
   2014. 2
             Cardona-Franco argues the IJ placed “outsized importance” on
   conflicting testimony and dates, characterizing these as “minor details.” But
   an IJ “may rely on any inconsistency or omission” in making an adverse
   credibility determination in light of the totality of the circumstances. 3 Avelar-
   Olivia, 954 F.3d at 767. Here, the IJ cited “specific inconsistencies” and
   “identified crucial omissions in statements” by Cardona-Franco and his
   sister and in the letters he provided. Ghotra, 912 F.3d at 289.
             In sum, the evidence does not compel the conclusion that the IJ’s
   negative credibility determinations were wrong. See Avelar-Oliva, 954 F.3d
   at 768–69; Wang, 569 F.3d at 540.
                                              IV.
             Cardona-Franco’s second petition argues the BIA erred in denying his
   motion for reconsideration. In part, that motion asked the BIA to consider
   new evidence, and so to that extent we also treat it as a motion to reopen. See
   Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005) (“Because [petitioner]


             2
             For similar reasons, the IJ also found Karla not credible. Indeed, she concluded
   Karla’s testimony was “even more unreliable” because she “had no firsthand knowledge
   of any of the harms experienced” by Cardona-Franco. Cardona-Franco offers no
   persuasive reasons to doubt those findings.
             3
             Cardona-Franco argues that “an adverse credibility rating cannot rest on Bible
   trivia.” He refers to the IJ’s overruling his objections to questions about matters such as
   the number of books in the Bible. The IJ did ask the Government how such questions were
   relevant, and the Government argued they went to the credibility of Cardona-Franco’s
   claims to have been an evangelist. Even assuming this line of questioning was improper,
   though, the IJ’s discussion of Cardona-Franco’s credibility made no reference to it.




                                               7
Case: 19-60789         Document: 00516331145              Page: 8       Date Filed: 05/24/2022




                                          No. 19-60789


   seeks to introduce new evidence, his motion [for reconsideration] is also one
   to reopen.” (citation omitted)). 4
           Insofar as Cardona-Franco’s motion was a motion to reconsider the
   BIA’s decision not to remand for further consideration, it was untimely. As
   the BIA correctly explained, the motion was initially rejected for lack of a
   filing fee or fee waiver and was not refiled until after lapse of the 30-day filing
   period. See 8 U.S.C. § 1229a(c)(6)(B). Cardona-Franco challenges that
   determination only in a footnote, and so has waived any error. See Arbuckle
   Mountain Ranch of Tex., Inc. v. Chesapeake Energy Corp., 810 F.3d 335, 339 n.4
   (5th Cir. 2016) (citation omitted). In any event, he offers no meaningful
   argument as to why the BIA abused its discretion in concluding his motion to
   reconsider was untimely.
           Insofar as Cardona-Franco’s motion was a motion to reopen so that
   the BIA could take notice of his brother’s asylum grant, it was timely under
   the longer 90-day period. See 8 U.S.C. § 1229a(c)(7)(C)(i). But Cardona-
   Franco fails to meet his “heavy burden” to show the BIA abused its
   discretion in declining to reopen. Mendias-Mendoza, 877 F.3d at 226. His
   motion needed to present new facts that are “‘material’ and of the sort that
   ‘could not have been discovered or presented at the former hearing.’” Dada
   v. Mukasey, 554 U.S. 1, 14 (2008) (quoting 8 C.F.R. § 1003.2(c)(1)). Even


           4
             Motions to reconsider are limited to “errors of law or fact in the previous order.”
   Gonzalez Hernandez v. Garland, 9 F.4th 278, 283 (5th Cir. 2021) (quoting 8 U.S.C.
   § 1229a(c)(6)(C)). In contrast, motions to reopen are reserved for new evidence “that is
   both material and was not available at the time of the underlying proceedings.” Id. at 283.
   In distinguishing the two, we look to the motion’s substance, not its label. Zhao, 404 F.3d
   at 301. Here, looking to the substance of the motion allows Cardona-Franco’s so-called
   motion to reconsider to qualify under the longer filing period afforded motions to reopen.
   In other cases, however, looking to the substance of the motion means that so-called
   motions to reopen are precluded by the shorter filing period afforded motions to reconsider.
   Gonzalez Hernandez, 9 F.4th at 286.




                                                8
Case: 19-60789     Document: 00516331145            Page: 9   Date Filed: 05/24/2022




                                     No. 19-60789


   assuming his brother’s asylum letter could not have been presented
   previously, the BIA correctly explained that this “new” evidence would not
   have changed the outcome of Cardona-Franco’s case. Cardona-Franco again
   makes no meaningful argument to the contrary. He has therefore failed to
   show that the BIA abused its discretion under the “highly deferential”
   standard applicable to motions to reopen. Hernandez, 825 F.3d at 268; see
   also, e.g., Nela v. Holder, 349 F. App’x 661, 663 (2d Cir. 2009) (finding no
   abuse of discretion where the BIA declined to remand for consideration of
   new evidence of asylum grant to applicant’s brother).
                                 *        *         *
         The petitions for review are DENIED.




                                          9